ACCEPTED
                                                                                        03-15-00424-CR
                                                                                                7436242
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  10/19/2015 2:43:11 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                 03-15-00424-CR

ADAM GUERRERO PEREZ                                             FILED
                                                   IN THE COURT OF    IN
                                                                   APPEALS
                                                               3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
VS.                                                            THIRD DISTRICT
                                                               10/19/2015 2:43:11 PM
                                                                   JEFFREY D. KYLE
                                                                        Clerk
STATE OF TEXAS                                     SITTING IN AUSTIN, TEXAS


                 MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT'S BRIEF


To the Court of Appeals, Third Supreme Judicial District:

      Now comes Adam Guerrero Perez, Appellant, by and through his attorney of

record in the above entitled and numbered cause, and files this his Motion for

Extension of Time in which to file Appellant's Brief, and would show the following:

                                          I.

      On June 29, 2015, in the 147th District Court of Travis County, Texas in Cause

No. D1DC14202568 entitled The State of Texas v. Adam Guerrero Perez, the

Appellant was convicted of the offense of Driving While Intoxicated, 3rd Offense or

More, Enhanced, and sentenced to twenty years confinement in the Texas Department

of Criminal Justice, Institutional Division.

                                          II.

      On June 29, 2015, and within the time required by the Texas Rules of Appellate


                                                                                    1
Procedure Appellant filed his written Notice of Appeal to the Court of Appeals for the

Third Supreme Judicial District of Texas.

                                         III.

      A Motion for New Trial was not filed.

                                         IV.

      The Record on Appeal was timely filed and the Appellant's Brief in this case

is due to be filed not later than Octo ber 21, 2015

                                            V.

      That Appellant now makes his first request for an extension of time in which

to file Appellant's Brief. The period of time requested is an additional sixty-one (61)

days, or until December 21, 2015.

                                         VI.

      The facts relied upon to reasonably explain the need for an extension of time

are as follows: the undersigned counsel is the only attorney representing Appellant

and is Court Appointed; counsel has been engaged in the preparation for and

trial/hearing of a variety of other matters, and has been engaged in dealing with an

active practice of court appointed cases.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this motion

for extension of time be granted and that the Court extend the time for the filing of


                                                                                     2
Appellant's Brief for a period of sixty-one (61) days, or until December 21, 2015.


                                             Respectfully Submitted,

                                             LAW OFFICE OF DON MOREHART
                                             316 West 12th Street, Suite 313
                                             Austin, Texas 78701
                                             Telephone 512-551-0404
                                             Telecopier 512-551-0405
                                             Don@MorehartLaw.com
                                             ATTORNEY FOR APPELLANT

                                             _ /s/ Don Morehart __
                                             DON MOREHART
                                             SBN 14423700



                          CERTIFICATE OF SERVICE
      By my signature above/below, I hereby certify that a true and correct copy of
the above and foregoing was served upon the following persons in the manner
described on October 19, 2015.

Travis County District Attorney's Office
509 West 11th Street
Austin, TX 78701
Via Fax to 512-854-4951

                                             _ /s/ Don Morehart __
                                             Don Morehart




                                                                                     3